NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                              Electronically Filed
                                              Intermediate Court of Appeals
                                              CAAP-XX-XXXXXXX
                                              21-JUL-2021
                                              10:53 AM
                                              Dkt. 39 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                    TAYA ELIZABETH RIBAS-CESAR,
               Plaintiff-Appellee/Cross-Appellee v.
   SCOTT DAHLQUIST, Defendant/Third-Party Plaintiff-Appellant/
      Cross-Appellee, ROE CORPORATIONS 1-15, JOHN DOES 1-15,
        JANE DOES 1-5, ROE NON-PROFIT CORPORATIONS 1-5 and
            ROE GOVERNMENTAL AGENCIES 1-5, Defendants,
ALICIA ANN NOBLE, Third Party Defendant-Appellee/Cross-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                   (CIVIL NO. 2CC111000409(3))


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
       (By: Ginoza, Chief Judge, Fujise and Leonard, JJ.)
          Upon consideration of the Stipulation for Dismissal
With Prejudice of Appeal, filed July 14, 2021, by Defendant/
Third-Party Plaintiff-Appellant/Cross-Appellee Scott Dahlquist,
the papers in support, and the record, it appears that (1) the
appeal and cross-appeal have not been docketed; (2) the parties
stipulate to dismiss the appeal and cross-appeal with prejudice
and bear their own attorneys' fees and costs; (3) the stipulation
is signed by counsel for all parties appearing in the appeal and
cross-appeal; and (4) dismissal is authorized by Hawai#i Rules of
Appellate Procedure Rule 42(a).
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal and cross-appeal are dismissed with
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

prejudice. The parties shall bear their own attorneys' fees and
costs on appeal.
          DATED: Honolulu, Hawai#i, July 21, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge




                                  2